Title: From George Washington to the United States Senate and House of Representatives, 30 January 1794
From: Washington, George
To: United States Senate and House of Representatives


          
            Gentlemen of the Senate, and of the House of Representatives
            United States. Jany 30. 1794.
          
          Communications have been made to Congress, during the present Session, with the
            intention of affording a full view of the posture of affairs on the
            south western frontiers. By the information, which has lately been laid before Congress,
            it appeared, that the difficulties with the Creeks had been amicably and happily
              terminated. But it will be perceived, with regret, by the
            papers herewith transmitted, that the tranquility has unfortunately been of short
            duration, owing to the murder of several friendly Indians by some lawless white men.
          The condition of things, in that quarter, requires the serious & immediate
            consideration of Congress; and the adoption of such wise and vigorous laws, as will be
            competent to the preservation of the national character, and of the peace, made under
            the authority of the United States, with the several Indian tribes. Experience
            demonstrates that the existing legal provisions are entirely inadequate to those great
              objects.
          
            Go: Washington.
          
        